Stephens, P. J.,
dissenting. I do not concur in the judgment solely and unconditionally affirming the judgment of the trial court, and without giving leave to amend the petition, sustaining the special demurrers on the ground of misjoinder of causes of action in one count, and dismissing the action. While, in my opinion, the petition as amended was not subject to general demurrer as against all the defendants, but may be subject to general demurrer as against some of the defendants, I do not concur in the judgment of affirmance as to all the defendants. As the judgment of affirmance as rendered has the effect of finally disposing of the case, it is not necessary in this dissent to point out specifically the defendants as against whom the petition, as amended, may or may *327not set out a cause of action. I dissent from tlie judgment of affirmance, which affirms the judgment of the trial court as respects all the defendants.